Exhibit 8 LETTER OF CONSENT Canadian Natural Resources Limited 2500, 855 - 2nd Street SW Calgary, Alberta T2P 4J8 Re:Consent of Independent Petroleum Consultants To Whom It May Concern : We consent to the use of our report with respect to the reserves data of Canadian Natural Resources Limited incorporated by reference in its (i) Annual Report (Form 40-F) for the year ended December 31, 2009. (ii) Registration Statement on Form F-9 (File No. 333-162270), filed with the Securities and Exchange Commission. Yours very trul y, GLJ PETROLEUM CONSULTANTS LTD. Dated March 24, 2010 Calgary, Alberta CANADA
